Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 12-15 in the reply filed on 03/30/2021 is acknowledged.
Claims 5-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-20 are pending.  Claims 1-4 and 12-15 are presented for this examination.  Claims 5-11 and 16-20 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/20/2021, 09/24/2020, 04/09/2020 and 08/06/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 102(a)/(1)/(a)(2) as being anticipated by Okubo (WO2016017263 using US 2017/0260600 as English Translation from IDS 08/06/2019).
As for claims 1-2, Okubo discloses a non-oriented electrical steel sheet and method for producing the same by hot rolling, cold rolling and then subjecting the resultant sheet to finish annealing by soaking at a temperature of 930 C (Table 5 Steel sheet No 13) for 30 seconds (paragraph [0091]).  The steel sheet No 13 (Table3) comprising compositions all within presently claimed compositions ranges as illustrated in Table 1 below.  Table 5 illustrates conditions of the finish annealing temperature and stress relief annealing are adjusted.  (Examples 1-3)   
Table 1
Element
Applicant
(weight %)
Okubo et al.
(weight %)
Steel Sheet No 13
Table 3
Within
(weight %)
C
<=0.005
0.0013
0.0013
Si
2-7
3.35
3.35
Mn
0.05-2
0.09
0.09
P
<=0.2
0.08
0.08

<=0.005
0.0012
0.0012
Al
<=3
0.0004
0.0004
                  N
<=0.005
0.0015
0.0015
Ti
<=0.003
0
0
Nb
<=0.005
0
0
V
<=0.005
0
0
Sn (Claim 2)
0.005-0.2
0.05
0.05
W10/400  (Claim 3)
<=10+25t
9.21
<=10+25*0.14


 Regarding instant claimed yield stress of the steel sheet after the finish annealing, same Steel sheet No 13 (Table 5) has 0.2% yield strength of 402 MPa, hence meeting claimed “not less than 400 MPa”.
Regarding instant claimed ratio, given same steel sheet No 13 has B50H of a magnetic flux density 1.704 T (Table 5) after the finish annealing and B50S of a magnetic flux density subjected to the stress relief annealing of 1.706 T, instant claimed ratio is calculated to be 1.706/1.704=1.001, hence meeting “not less than 0.99”.
	As for claims 3 and 12, given cold rolled steel sheet thickness of 0.14 mm (paragraph [0091]) and same Steel sheet No 13 has iron loss after the stress relief annealing at 780 C for 2 hours (paragraph [0095]) is 9.23 W/kg (Page 9 Table 5).  Hence, 9.23 is less than 10+25 x (0.14).  Presently claimed wherein clause is met.
Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 102(a)/(1)/(a)(2) as being anticipated by Nakajima (WO2016132753 using US 2018/0066333 as English Translation from IDS 08/06/2019 and 04/09/2020).

Table 2
Element
Applicant
(weight %)
Nakajima et al.
(weight %)
Steel Sheet No 4
Table 1
Within
(weight %)
C
<=0.005
0.003
0.003
Si
2-7
2.98
2.98
Mn
0.05-2
0.051
0.051
P
<=0.2
0.142
0.142
                  S
<=0.005
0.0021
0.0021
Al
<=3
0.0008
0.0008
                  N
<=0.005
0.0019
0.0019
Ti
<=0.003
0
0
Nb
<=0.005
0
0
V
<=0.005
0
0
Sn (Claim 2)
0.005-0.2
Trace
Trace
10/400  (Claim 3)
<=10+25t
11.8
11.8<=10+25*0.25


As for claims 3 and 12, using cold rolled steel sheet thickness of 0.25 mm (paragraph [0084]), claimed formula 10+25t=16.25.  Hence, using same steel sheet No 4 have 11.8 iron loss after stress relief annealing, instant claimed formula (1) is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okubo in view of Nishimoto (JPH03229821A).
As for claims 4 and 13-15, Okubo discloses during soaking temperature is 780 C and soaking time is 2 hours during stress relief annealing. (paragraph [0095]) but does not disclose heating rate from 600 C to the soaking temperature of 780 C.
Nishimoto discloses during stress relief annealing, the heating rate should be satsifiying >=60 P+1.4. (Abstract) for reduced iron loss.
Hence, using Okubo’s P=0.08, heating rate according to Nishimoto should be greater than 6.2 C/min, hence encompassing claimed not less than 8 C/min.
.
Claims 4, 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakajima in view of Nishimoto (JPH03229821A).
As for claims 4, 13-15, they are rejected for the same reason set forth in the rejection of claims 4 and 13-15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.